In an action, inter alia, to determine the right, title, and interest to certain real property, the defendant appeals from (1) a decision of the Supreme Court, Westchester County (Murphy, J.), entered March 11, 2003, and (2) a judgment of the same court dated July 15, 2003, which, after a nonjury trial, directed the defendant to transfer title to the certain real property to the plaintiffs.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the appeal from the judgment dated July 15, 2003, is dismissed as academic, without costs or disbursements, as that judgment was vacated by an order and judgment (one paper) of the same court entered February 27, 2004 (see Barnes v Oceanus Nav. Corp., Ltd., 21 AD3d 975 [2005] [decided herewith]). Crane, J.P., Santucci, Luciano and Skelos, JJ., concur.